Achor, J.
This is an appeal from the Warren Circuit Court. The transcript was filed on April 7,1961. On May 8, 1961, appellant was granted an extension of time to and including August 4, 1961, in which to file his brief. Appellant’s brief was “received” by the Clerk of this court on September 5, 1961. (It was not filed within the extended date of August 4, as authorized.)
The timely filing of an, appellant’s brief on appeal is jurisdictional.
*222The Clerk of this court has no authority to accept and file appellant’s brief, after the date authorized for such filing. Under such circumstances it is the duty of the Clerk to enter an order dismissing the appeal. Rule 2-15 of Supreme Court.
Appellant’s brief is therefore ordered stricken from the files and this cause of action is ordered dismissed.
Landis, C. J., Arterburn, Bobbitt and Jackson, JJ., concur.
NOTE. — Reported in 177 N. E. 2d 452.